TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00299-CV


Chris Thompson and ETL Elite Landscape, Inc., Appellants

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GV-06-002459, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellants' brief was due on November 3, 2008.  On December 15, 2008, this Court
notified the Appellants that their brief was overdue and that their failure to file a motion for
extension of time by December 29, 2008, would result in the dismissal of this appeal for want of
prosecution.  To date, the Appellants have not responded to this Court's notice.  Accordingly, we
dismiss this appeal for want of prosecution.
 
 					           Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   February 6, 2009